       Case 2:20-cv-02406-JJT Document 35 Filed 06/30/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Phoebe Black,                                      No. CV-20-02406-PHX-JJT
10                  Plaintiff,                          ORDER
11   v.
12   DriveTime Car Sales Company LLC,
13                  Defendant.
14
15          The Court has considered the Parties’ Notice of Settlement and Stipulated Motion
16   to Vacate Deadline to Respond to First Amended Complaint. (Doc. 34.). In the Stipulated

17   Motion, filed June 30, 2021, the parties seek vacatur of the deadline for filing an Answer
18   or otherwise respond to Plaintiff’s First Amended Complaint (Doc. 25).

19          The Court gives meaning to the mandate of Rule 1, Fed. R. Civ. P., that cases are to

20   be managed to ensure parties reach a point of certainty and repose as quickly, efficiently
21   and inexpensively as possible, and the best way the Court knows to do that is to set
22   reasonable deadlines and then adhere to them. A “settlement in principle” is a legal non-

23   entity. It does not constitute an accord which would extinguish claims, as would an actual

24   settlement. The parties therefore are asking the Court to wholly vacate deadlines that are

25   intended to keep the matter on track without a firm resolution. If the Court granted the

26   pending motion and the parties’ negotiations then were to fail resulting in continued
27   litigation, the Court would lose control of the matter and its management. It will not take
28   that chance. Instead it will extend the deadline for Defendant to file an Answer or otherwise
       Case 2:20-cv-02406-JJT Document 35 Filed 06/30/21 Page 2 of 2



 1   respond to Plaintiff’s First Amended Complaint (Doc. 25) for 14 days. If no notice of
 2   settlement is filed by that date, Defendant’s Answer will be due.
 3          IT IS ORDERED granting in part and denying in part the Stipulated Motion to
 4   Vacate Deadline to Respond to First Amended Complaint. (Doc. 34.) The deadline for
 5   Defendant to Answer or otherwise respond to Plaintiff’s First Amended Complaint
 6   (Doc. 25) is extended to August 14, 2021.
 7          Dated this 30th day of June, 2021.
 8
 9                                         Honorable John J. Tuchi
                                           United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
